Citation Nr: 0007381	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  96-32 584	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for intervertebral disc 
syndrome.  

2.  Entitlement to an increased disability rating for 
service-connected lumbosacral strain, currently evaluated as 
20 percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from February 1961 
to August 1961 and from October 1961 to August 1962.  

This appeal arises from a December 1993 rating action of the 
Philadelphia, Pennsylvania, regional office (RO).  In that 
decision, the RO granted an increased disability evaluation 
for the veteran's service-connected low back disability to 
20 percent, effective from September 1993.  Additionally, by 
a May 1999 rating action, the RO denied service connection 
for intervertebral disc syndrome.  

The issue of entitlement to a rating in excess of 20 percent 
for the service connected lumbosacral strain is addressed in 
the remand section of this decision.


FINDING OF FACT

The record contains no competent medical evidence associating 
the veteran's intervertebral disc disease (described as 
lumbar stenosis) to his military service or to his service-
connected lumbosacral strain.  


CONCLUSION OF LAW

The claim of entitlement to service connection for 
intervertebral disc syndrome is not well grounded.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.310 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved is whether the 
veteran has presented evidence that the claim is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, one that appears to 
be meritorious.  See Murphy, 1 Vet.App. at 81.  An allegation 
that a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  See 38 U.S.C.A. § 5107(a); 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  
In order for a claim of service connection to be well 
grounded, there must be proof of present disability.  Brammer 
v. Derwinski, 3 Vet.App. 223 (1992); see also Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992) (requiring, for a 
well-grounded claim, competent evidence that a veteran 
currently has the claimed disability).  In addition, there 
must also be evidence of incurrence or aggravation of a 
disease or injury in service.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).  The veteran must also submit medical 
evidence of a nexus between the in-service disease or injury 
and current disability.  Id.  Competent evidence 
demonstrating that a disability is due to, or was aggravated 
by, an already service-connected disability will also make a 
claim of service connection well grounded.  38 C.F.R. 
§ 3.310(a).

Where the issue is factual in nature (e.g., whether an 
incident or injury occurred in service), competent lay 
testimony, including the veteran's testimony, may constitute 
sufficient evidence to establish a well-grounded claim; 
however, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  A lay person 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  However, where the issue does 
not require medical expertise, lay testimony may be 
sufficient.  See Layno v. Brown, 6 Vet.App. 465, 469 (1994).  

Throughout the current appeal, the veteran has essentially 
asserted that service connection for intervertebral disc 
syndrome is warranted.  He has not presented any more 
specific arguments regarding this claim.  

The service medical records reflect treatment for acute 
lumbosacral strain between March and July 1962.  X-rays taken 
of the veteran's lumbosacral spine during a one-week 
hospitalization from March to April 1962 showed no evidence 
of significant bony or joint abnormality.  The service 
medical records are negative for complaints of, treatment 
for, or findings of intervertebral disc syndrome.  In fact, 
the May 1962 separation examination demonstrated that the 
veteran's spine was normal.  Thereafter, in August 1962, the 
veteran reported that no change in his medical condition had 
occurred since his last medical examination in May 1962 (his 
separation evaluation).  

According to the post-service medical records which have been 
obtained and associated with the claims folder, the veteran 
was accorded a VA orthopedic examination in August 1962, 
where he reported that his back "gives . . . [him] a lot 
[of] trouble to the extent where some mornings it takes . . . 
[him] about twenty minutes to get up out of bed . . . [and 
that t]his back condition affects . . . [his] legs at the 
midline whereby . . . [he] cannot move . . . [his] legs to 
the side."  X-rays taken of the veteran's lumbosacral spine 
and pelvis failed to reveal any abnormalities.  Physical 
examination demonstrated no appreciable muscle spasm in the 
paravertebral musculature, no weakness of the dorsiflexors of 
the foot, no impairment of sensation in the lower 
extremities, intact motor function, deep tendon reflexes 
which were present and equal bilaterally, and no abnormal 
reflexes.  The examiner diagnosed only chronic lumbosacral 
sprain.  

At an August 1967 VA examination, the veteran complained of 
"[p]ains [in the] lower part of . . . [his] back to the 
right side a bit."  He also reported that, on occasions, he 
wore a back support.  X-rays taken of his lumbar spine showed 
narrowing of the lumbosacral joint with almost complete 
occlusion.  The remaining intervertebral spaces, and the 
bodies, were normal.  The examiner simply diagnosed 
lumbosacral strain.  

In a November 1980 report, a private physician explained that 
he had periodically treated the veteran for lumbosacral 
syndrome between 1965 and 1974, at which time the veteran had 
gone "out of town."  In September 1980, the veteran 
returned seeking treatment for complaints of low back pain 
radiating down his right leg.  The physician, who noted that 
the veteran responded well to treatment, did not diagnose any 
form of intervertebral disc syndrome.  

At a VA orthopedic examination completed in December 1980, 
the veteran complained of low back pain radiating to the 
right side of his lumbar region.  He denied radiation to his 
lower extremities.  He was wearing a lumbosacral corset.  
Physical examination demonstrated no evidence of 
paravertebral muscle spasm.  Evaluation of the veteran's 
lower extremities showed no evidence of muscle atrophies, no 
sensory loss, negative leg raising signs bilaterally, and 
deep tendon reflexes which were present and equal 
bilaterally.  X-rays taken of the veteran lumbar spine showed 
minimal degenerative changes.  The examiner diagnosed 
recurrent lumbosacral strain.  

Subsequently, in June 1993, the veteran underwent magnetic 
resonance imaging (MRI) of his lumbar spine.  This test 
showed degenerative changes of the L-4/L-5 and L-5/S-1 discs 
with dehydration as well as mild posterior spurs and 
associated bulging discs from L-3/L-4 to L-5/S-1 (with 
somewhat more prominence at L-4/L-5 and L-5/S-1 and with a 
moderate degree of secondary narrowing of the canal at 
L-4/L-5 but with no focal herniation).  

At a VA spine examination conducted in October 1993, the 
veteran reported that he had been treated for chronic low 
back syndrome for over 33 years.  The examiner noted the 
presence of paraspinal muscle spasm but no postural 
abnormalities and no neurological deficits.  The examiner 
diagnosed chronic low back syndrome.  

In an April 1994 letter, a private physician reiterated the 
results of the June 1993 MRI as well as the veteran's history 
of back problems since a 1959 "service-connected accident."  
Additionally, the physician expressed his opinion that the 
veteran's "underlying" problem "dates back to the service 
connected injury."  

In a May 1994 letter, another private physician explained 
that he was treating the veteran for "a low back condition . 
. . and its associated recurrent symptomatology."  The 
physician specified bulging discs, associated degenerative 
changes, recurrent neuritis, myospasm, and an antalgic gait 
due to pain and resultant leg length discrepancy.  

A physical examination completed in April 1995 due to an 
exacerbation of the veteran's chronic low back pain 
demonstrated no focal motor or sensory deficit.  Moderate 
right lumbar spasm and tenderness were shown.  MRI completed 
on the veteran's lumbar spine approximately one week later 
showed moderate to severe spinal stenosis at L4-5 and 
moderate spinal stenosis at L3-4.  A VA medical report dated 
two months later included the provisional diagnosis of lumbar 
stenosis.  In August and November 1995, the veteran 
complained of back, as well as right leg pain.  Thereafter, 
in February 1996, the veteran reported that his back and leg 
pain were "about the same."  

In a May 1996 letter, another private physician noted that 
the veteran has "severe lower back pain with numbness and 
tingling down his legs."  Additionally, the physician 
explained that MRI completed in June 1993 and April 1995 both 
documented moderate to severe spinal stenosis.  In June 1996, 
the veteran denied any radiating low back pain.  

In August 1996, the veteran was accorded a VA spine 
examination.  X-rays taken of his lumbosacral spine at that 
time showed degenerative arthritis, no fracture or tumor, 
good alignment, and unremarkable sacroiliac joints.  After 
reviewing the veteran's medical history and examining him, 
the examiner noted that the veteran has been treated for a 
low back sprain since its onset in 1960; that, in recent 
years, degenerative changes have occurred in both his dorsal 
and lumbar spine; and that these degenerative changes have 
produced a moderate degree of spinal stenosis from L3 to S1 
as well as fusion throughout much of his dorsal and lumbar 
spine.  Additionally, the examiner expressed his opinion that 
these degenerative changes "have come on slowly over a 
period of years," and that "a simple low back strain does 
not produce these kinds of changes."  The examiner explained 
that a low back sprain is a soft tissue injury involving 
damage to muscles and ligaments and not to the disc spaces or 
to the vertebral bodies.  

A nerve conduction velocity (NCV) test completed in the 
following month provided findings suggestive of the presence 
of bilateral L4-5 radiculopathy.  No definite 
electrophysiological evidence of diffuse peripheral 
neuropathy was shown.  However, the physician noted that 
clinical correlation of any radiculopathy was necessary.  

A May 1997 medical record noted that the veteran's back pain 
was worsening and was mostly nonradiating and that he had 
only infrequent radiation to his left leg.  In October 1997, 
the veteran's severe low back pain was found to have little, 
if any, radicular component.  In December 1997, the veteran 
was treated for worsening low back pain which was described 
as nonradiating.  The examiner explained that the 
degenerative changes shown on x-rays suggested diffuse 
idiopathic skeletal hyperostosis and not ankylosing 
spondylitis.  

When the veteran sought treatment for complaints of constant 
pain in his low back region in February 1998, he denied 
having any paresthesia, numbness, or pain in either of his 
lower extremities.  The examiner assessed chronic lumbar pain 
as well as lumbosacral stenosis.  Both of these diagnoses 
were confirmed at subsequent evaluations conducted in March 
and May 1998.  

In a September 1998 opinion, a physician explained that he 
had reviewed the veteran's chart but had not examined him.  
The physician then expressed his opinion that he did not find 
any conclusive evidence in the veteran's chart of a 
radiculopathy or of any neurological deficit or disability.  

In October 1998, the veteran was accorded a VA spine 
examination.  After reviewing the claims folder in detail, 
interviewing the veteran, and examining him, the examiner 
provided the clinical impression of moderate lumbar canal 
stenosis with degenerative lumbar spondylosis and with L4-L5 
radiculopathy.  Additionally, the examiner expressed his 
opinion that "[t]he changes are of a degenerative nature 
over a long period of time . . . [and that he does] not think 
[that] the original incident in the Army caused any disk 
herniation or played any precipitating role in his current 
pathology."  An undated statement which was received at the 
RO from the veteran's private physician in January 1999 
indicates that the veteran has severe spinal lumbar stenosis, 
chronic pain, and neuropathy in his lower extremities.  

Competent medical evidence of a nexus between current 
disability and the veteran's military service is required for 
a finding of a well-grounded claim.  See Jones v. Brown, 
7 Vet.App. 134 (1994).  Such evidence is lacking in this 
case.  In other words, no one with medical expertise has 
provided an opinion that the veteran's intervertebral disc 
syndrome (described as lumbar stenosis) had its onset during 
service, was the product of continued symptoms since service, 
or was caused, or made worse, by an already service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  
Consequently, the veteran's claim for service connection for 
intervertebral disc syndrome is not well grounded.  Caluza, 
supra.


ORDER

Entitlement to service connection for intervertebral disc 
syndrome is denied.  


REMAND

With regard to the claim of entitlement to a disability 
evaluation greater than 20 percent for the service-connected 
lumbosacral strain, the Board notes that the claims folder 
contains numerous medical records reflecting the veteran's 
complaints of low back pain.  Significantly, however, the 
claims folder also includes competent medical evidence that, 
in addition to the service-connected lumbosacral strain, the 
veteran also has intervertebral disc disease (defined as 
lumbar stenosis) for which service connection has been 
denied.  

As the Board previously discussed in this decision, the 
examiner who conducted the August 1996 VA spine examination 
noted (after reviewing the veteran's medical history and 
examining him) that the veteran has been treated for a low 
back sprain since its onset in 1960; that, in recent years, 
degenerative changes have occurred in both his dorsal and 
lumbar spine; and that these degenerative changes have 
produced a moderate degree of spinal stenosis from L3 to S1 
as well as fusion throughout much of his dorsal and lumbar 
spine.  Additionally, the examiner expressed his opinion that 
these degenerative changes "have come on slowly over a 
period of years," and that "a simple low back strain does 
not produce these kinds of changes."  The examiner explained 
that a low back sprain is a soft tissue injury involving 
damage to muscles and ligaments and not to the disc spaces or 
to the vertebral bodies.  

Therefore, what remains unclear from the record is whether 
the veteran's lumbar symptomatology, and in particular his 
complaints of low back pain, is the result of his 
service-connected lumbosacral strain or his 
nonservice-connected intervertebral disc syndrome (defined as 
lumbar stenosis).  In this regard, the Board notes that a 
physician who examined the veteran in June 1998 expressed his 
opinion that the veteran has no organic disease and, instead, 
has psychogenic back pain secondary to "gain."  The 
examiner felt that there was no need for electromyograph 
(EMG) testing or surgery.  Additionally, the examiner who 
conducted the October 1998 VA spine examination noted that 
the veteran has "deep tenderness from the L3 to [the] L5 
area."  (The April 1995 MRI of the veteran's lumbar spine 
showed moderate to severe spinal stenosis at L4-5 and 
moderate spinal stenosis at L3-4.)  

The association of the veteran's low back pain with his 
service-connected lumbosacral strain versus that pain related 
to his nonservice-connected intervertebral disc syndrome (to 
the extent possible) is important in light of recent guidance 
from the United States Court of Appeals for Veterans Claims 
(Court).  Specifically, the Court has stressed that, in 
evaluating disabilities of the joints, VA has a duty to 
determine whether the joint in question exhibits weakened 
movement, excess fatigability, or incoordination, and whether 
pain could significantly limit functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  See DeLuca v. Brown, 8 Vet.App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45 (1999).  The Court has indicated that 
these determinations should be made by an examiner and should 
be portrayed by the examiner in terms of the additional loss 
in range of motion due to these factors (i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation).  Thus, in order to obtain evidence sufficient to 
rate the veteran's service-connected lumbosacral strain in 
this manner, further development is required in the form of 
another VA examination.

For these reasons, the veteran's case is REMANDED to the RO 
for the following development:  

1.  The veteran should be given an 
opportunity to further supplement the 
record on appeal.  Specifically, he 
should be asked about records of any 
recent treatment for his 
service-connected lumbosacral strain.  
The RO should assist the veteran in 
accordance with 38 C.F.R. § 3.159 (1999).

2.  The veteran should also be afforded a 
VA orthopedic examination to determine 
the extent of his service-connected 
lumbosacral strain.  The claims folder, 
and a copy of this remand, should be made 
available to the examiner.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings and should identify all 
appropriate lumbar spine disabilities 
found on examination.  The examiner must 
include the active and passive ranges of 
motion of the veteran's lumbar spine 
(including a description of the normal 
ranges of motion of the lumbar spine).  
To the extent possible, the examiner 
should associate any deficiencies in the 
ranges of motion of the veteran's lumbar 
spine due to his service-connected 
lumbosacral strain.  Additionally, the 
examiner must discuss the presence or 
absence of the following symptomatology 
(associated with his service-connected 
lumbosacral strain):  listing of the 
whole spine to the opposite side, a 
positive Goldthwaite's sign, marked 
limitation of forward bending in the 
standing position, loss of lateral motion 
with osteo-arthritic changes, narrowing 
or irregularity of joint space, and 
abnormal mobility on forced motion.  
Furthermore, all functional losses found 
to be due to the veteran's 
service-connected lumbosacral strain (and 
any associated problems), including any 
pain, weakness, or additional 
difficulties during flare-ups, should be 
equated to range of motion lost beyond 
that demonstrated clinically.  

3. After the development requested above 
has been completed, the RO should 
re-adjudicate the issue of entitlement to 
a disability evaluation greater than 
20 percent for lumbosacral strain.  If 
the action taken remains adverse to the 
veteran in any way, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case to include the provisions of 
38 C.F.R. § 3.655 which should be adhered 
to in the event that the veteran fails to 
appear for a scheduled examination 
without good cause.  If the veteran fails 
to appear for a scheduled examination, 
the RO should include verification in the 
claims folder as to the date the 
examination was scheduled and the address 
to which notification was sent.  The 
veteran and his representative should 
then be afforded a reasonable opportunity 
to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals



 



